Case 3:19-cv-01547-VAB Document 17-2 Filed 11/27/19 Page 1 of 3




                        EXHIBIT B
       Case 3:19-cv-01547-VAB Document 17-2 Filed 11/27/19 Page 2 of 3



                         STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES




                         CASE ASSESSMENT REVIEW

Michael Simons
COMPLAINANT

VS.

Yale University
RESPONDENT

 CHRO NO. 1930488                             DATE FILED: FEBRUARY 19, 2019
 EEOC NO. 16A201900745                        DATE FILED: FEBRUARY 19, 2019

Connecticut law requires the Commission on Human Rights and Opportunities (CHRO)
to conduct a case assessment review (CAR) of this complaint. The purpose of the CAR
review is to determine whether the complaint should be retained for further processing or
dismissed.

The CHRO has conducted a thorough review of the file and has dismissed the complaint
for the following reason(s):

      ☒      The complaint fails to state a claim for relief because:

      The complaint alleges that the Respondent discriminated against the Complainant
      based on his protected classes of gender identity and sex by demoting him, giving
      him reduced duties, depriving him of contractual benefits, and retaliating against
      him when by removing him from the endowed Waldemar Von Zedtwitz
      Professorship.

      The Respondent’s action was based on the Complainant’s previous violation of the
      Respondent’s sexual misconduct policy, not the Complainant’s protected classes.
      Sexual misconduct may be committed by individuals of any sex. As this complaint
      contains no allegation that the Respondent removed the Complainant from the
      endowed professorship because of his sex or gender identity, it is not legally
      sustainable as alleged.


                                      Page 1 of 2
       Case 3:19-cv-01547-VAB Document 17-2 Filed 11/27/19 Page 3 of 3




      ☐      The complaint is frivolous on its face because:
      ☐      The respondent is exempt because:
      ☐      There is no reasonable possibility that investigating the complaint will result
             in a finding of reasonable cause because:


As this complaint was dismissed, a release of jurisdiction allowing the complainant to
bring a civil action in court has been attached to this notice.

June 11, 2019
Dated:

Commission on Human Rights and Opportunities
450 Columbus Boulevard, Suite 2
Hartford, CT 06103

Service:
Complainant’s counsel: npattis@pattisandsmith.com
Respondent’s counsel: caroline.hendel@yale.edu




                                       Page 2 of 2
